Citation Nr: 0928418	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to the service-
connected cervical spine disability.

2.  Entitlement to service connection for depression, to 
include as secondary to various service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
October 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that inter alia denied entitlement 
to service connection for the disorders cited on the title 
page.  

In March 2009, the Veteran provided testimony at hearing 
before the undersigned Acting Veterans Law Judge at the 
Board's Central Office in Washington, D.C.  A transcript of 
this hearing is of record.

In March 2009, subsequent to the issuance of the June 2007 
Statement of the Case (SOC), the Veteran submitted evidence 
pertinent to the claims on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  Thus, the Board 
will consider the claims on the merits.  See 38 C.F.R. § 
20.1304 (2008).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, the Veteran contended in a December 2008 
statement and during his March 2009 hearing that he was 
unable to work due to the effects of his service-connected 
disabilities.  His inferred claim for TDIU is referred to the 
RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified during his hearing that he is currently 
in receipt of benefits from the Social Security 
Administration (SSA) for his depression.  When there has been 
a determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

The Board also finds that further development is required in 
regard to the claim for service connection for a bilateral 
shoulder disorder.  

During his March 2009 hearing the Veteran testified his 
bilateral shoulder pain began during service and has 
continued since that time, and service treatment records 
confirm several instances of treatment of shoulder pain, 
usually associated with the Veteran's cervical spine 
disability.  Post-service medical evidence also contains 
evidence of regular treatment for shoulder pain since the 
Veteran's discharge.  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Based on the medical and lay 
evidence of continuity of symptom in this case, the Board 
finds the Veteran should be provided a VA examination at this 
point to determine the nature and etiology of any currently 
present bilateral shoulder disability, including whether it 
is related to his service-connected cervical spine condition.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran has not been provided complete notice 
under the VCAA with respect to his claim for entitlement to 
service connection on a secondary basis.  Upon remand, the 
Veteran should be provided specific notice of the information 
and evidence that is necessary to substantiate a claim for 
entitlement to service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
including notice regarding claims for 
secondary service connection under 
38 C.F.R. § 3.310.

2.  Whether or not the Veteran 
responds, the RO should make as many 
requests as necessary to obtain the 
Veteran's complete SSA file, including 
the Veteran's application for 
disability benefits, the SSA decision 
regarding disability benefits, and all 
supporting medical evidence considered 
by SSA in making the determination.  If 
SSA indicates in writing that the 
Veteran does not have a file with SSA, 
that response should be associated with 
the claims file.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed bilateral 
shoulder disability.  The examiner should 
review the claims folders and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current diagnosed shoulder disability 
is directly related to active duty 
service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current shoulder 
disability was caused by or aggravated by 
the Veteran's service-connected 
degenerative disc disease of the cervical 
spine.

If the examiner opines that a shoulder 
disorder is aggravated by, but not caused 
by, the service-connected cervical spine 
disability, he or she should identify the 
degree of additional impairment caused by 
such aggravation over and above the 
normal progress of the disorder, in terms 
conforming to the schedular rating 
criteria.  See 38 C.F.R. § 3.310(b); 
Massey v. Brown, 7 Vet. App. 204 (1994).

The examiner should provide a rationale 
for all stated opinions.  The examiner is 
also advised that the Veteran is 
competent to report when his symptoms 
initially manifested.

4.  Then, the RO should readjudicate the 
issues on appeal based on evidence 
received since the SOC.  If the benefit 
sought is not granted, the RO should 
issue a Supplemental SOC before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.H. NILON
Acting Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


